Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/120,639 received December 27, 2021. Claim 20 is amended, and claims 1-19 are left as original or previously presented.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough examination of Applicant’s arguments, received December 27, 2021, has caused the Examiner to reevaluate the Office’s understanding of the invention, and finds the Applicant’s arguments persuasive. Although the change to independent claim 20 due to the current amendment is not by itself persuasive; the Examiner’s understanding of the claimed invention has persuaded him to agree the claimed invention is not disclosed, taught or suggested in the prior art, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to meet the claimed limitation(s).
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 7,516,726.  The claims comprise a novel multi-pack battery automatic balancing system based on the state of charge or pack voltage of the battery modules relative to each other when in a series mode via switching circuitry and control of the cell balancing circuits prior to executing a requested mode transition.
Regarding Claim 1: Though the prior art discloses an electrical system powering a direct current bus by a rechargeable energy storage system with a plurality of battery packs which can be switched between a series and a parallel configuration and comprising balancing circuits for each cell of each battery pack, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
a controller configured to:
	detect a requested mode transition from the series mode to the parallel
mode; and
	responsive to a threshold imbalance in a state of charge or pack voltage of the first and second battery packs relative to each other, automatically balance the state of charge or pack voltage of the first and second battery packs relative to each other when in the series mode via switching control of the cell balancing circuits prior to executing the requested mode transition. 
Regarding Claim 15: Though the prior art discloses a method for balancing a state of charge or pack voltage of a rechargeable energy storage system with a plurality of battery packs which can be switched between a series and a parallel configuration and comprising balancing circuits for each cell of each battery pack, it fails to teach or suggest the aforementioned limitations of claim 15, and further including the combination of:
detecting, via a controller, a requested mode transition from the series mode to the parallel mode;
determining if a threshold level of imbalance is present in the state of charge or pack voltage of the first and second battery packs relative to each other; and
responsive to the threshold level of imbalance being present, automatically balancing the state of charge or pack voltage of the first and second battery packs relative to each other when in the series mode using open/closed state control of the cell balancing circuits prior to executing the requested mode transition.
Regarding Claim 20: Though the prior art discloses an electrical system powering a direct current bus by a rechargeable energy storage system with a plurality of battery packs which can be switched between a series and a parallel configuration and comprising balancing circuits for each cell of each battery pack, it fails to teach or suggest the aforementioned limitations of claim 20, and further including the combination of:
a controller configured to:
	detect a requested mode transition from the series mode of operation to the
parallel mode of operation; and
	responsive to a threshold imbalance in a state of charge or pack voltage of the first and second battery packs relative to each other, automatically balance the state of charge or pack voltage of the first and second battery packs relative to each other when in the series mode of operation via switching control of the cell balancing circuits prior to executing the requested mode transition to the parallel mode of operation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859